MEMORANDUM **
Jim D. Wills, Jr. and Reggie D. Wills appeal pro se the district court’s summary judgment in favor of various employees of the Bureau of Land Management (“BLM”) and two assistant United States attorneys in the Wills’ civil rights action alleging improper collection of camping fees. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
*389The district court properly granted summary judgment because the Wills failed to raise a genuine issue of material fact as to whether they were entitled to camp on BLM property without paying fees, see 16 U.S.C. § 4601a(b), or as to whether BLM employees acted with racial animus in attempting to collect camping fees, see Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 265-66, 97 S.Ct. 555, 50 L.Ed.2d 450 (1977).
We have considered and rejected the Wills’ contentions regarding conspiracy, excessive force, assault and violation of the Fair Housing Act.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.